Honorable Don Kennard, Chairman
Interim Committee on Migrant Labor
4032 Eldridge
Fort Worth, Texas
                             Opinion NO. WW- 1448
                            Re: Whether it is legal under
                                the provisions of Article
                                5429f, Vernon's Civil Stat-
                                utea (the Legislative Re-
                                organization Act of 1961),
                                to expend funds for travel
                                reimbursement of House Mem-
                                bers who are serving on the
                                Interim Committee on Migrant
Dear Mr. Kennard:               Labor.
       You have requested the opinion of this office as to
the legality of the payment of travel funda for House Mem-
bers who are serving on the Interim Committee on Migrant
Labor, in view of the provisions of Article 5&29f, Vernon's
Civil Statutes (the Legislative Reorganization Act of 1961).
       The Interim Committee on Migrant Labor was establish-
ed by House Simple Resolution No. 164 which was passed by the
3rd Called Session of the 57th Legislature. The pertinent pro-
visions of the Resolution establishing the Committee are set
forth below:
            "RESOLVED by the House of Representa-
       tives of the State of Texas, That there is
       hereby created a special Interim Committee
       on Ml rant Labor with membership as follows:
             5) Members of the House of Representa-
       Five 'f
       tlvea, to be appointed by the Speaker; and be
       it further
            "RESOLVED, that the Committee shall hold
       public hearings In Austin, Texas, shall study
       and consider both interstate and intrastate
Hon. Don Kennard, page 2 (~~-1448)


       aspects of the problems of migratory
       labor, the co-ordination of agencies'
       services in the State and between states,
       and the co-operation between local, state,
       and national governments; and be it further
            I,
             . . .
            "RESOLVED, That the Committee ahall pre-
       sent its report resulting from the study,
       together with findings and recommendations,
       to the Legislature at its next Regular Ses-
       sion; and, be it further
            "RESOLVED, That no State funds from any
       source will be expended on the expense of
       House Members."
       A generally analogous situation was presented and dealt
with in Attorney General's Opinion No. NW-1223 (1961).  In
that opinion it was held that the provisions of Article 524gf
prevailed over what could be stated to be the intent of the
House in deliberately failing to provide travel expenses for
the 'House Committee on Escheat Laws. The primary principle
expressed In Opinion No. WW-1223 was that a resolution could
not operate to amend a statute. The situation that obtaina in
regard to the Interim Committee on Migrant Labor is consider-
ably different.
       Quoted below are the provisions of Article 5429f which
pertain to the present question:
             "Sec. 7. Each House of the Legislature
       acting Individually, or the two Houses acting
       jointly, shall have full power and authority to
       provide for the creation of special committees
       to perform such functions and to exercise such
       powers and responsibilities as shall be deter-
       mined in the Resolution creating such committee.
       During the life of a special committee, it shall
       have and exercise the same powers and authority
       as are herein granted to standing committees,
       subject to such limitations as may be imposed In
       LLhe Resolution creating such special committee,
       and shall have such other and additional powers
       and authority as may be delegated to it by the
       Resolution creating the committee, subject to
       the limitations of law. pmphasls suppliedJ
Hon. Don Kennard, page 3 (~~-1448)


            II
                 . . .

            "Set,.20. Members of all committees
       of either House of the Legislature, or the
       Joint Committees 'of the two Houses, shall
       be reimbursed for their actual,and neces-
       sary expenses incurred while engaged in the
       work of the Committee and while traveling be-
       tween their places of residence and the places
       where meetings of such Committees are held.
       Such reimbursement to members of the Committee
       shall be authorized only when the Legislature
       is not in session, unless otherwise directed
       by the House of the Legislature creating such
       Committee. All such expenses of the Committee
       and hitsmembers shall be paid from the appro-
       priation for mileage and per diem and the con-
       tingent expenses of the Legislature. All such
       expenses shall be approved by the Chairman of
       the Committee and by the presiding officer of
       the respective House, before payment shall be
       authorized."
       It would seem clear that , pursuant to Section 7, the
Interim Committee could have only the powers and authority
granted by the House. The Committee is subject to any and all
limitations that may be imposed in the Resolution creating
such special committee. Thua, we must say that it ia within
the,power of the Houae to create a committee that would not
have authority to Incur expenses. The statute clearly author-
izes the imposition of many limitations upon an interim com-
mittee. The House has seen fit to impose a limitation regard-
ing expense accounts upon the Members of this Committee. Sec-
tion 20 does not mean that all committees must always receive
expense accounts. Had the House not expressly forbade the col-
lection of expense accounts, then the terma of Opinion No.
WW-1223 would have controlled. Here, in the particular Inter-
im Committee Resolution involved, we have an express refusal
to permit payment of expense funds. It is well within the au-
thority of the House to create such a committee.

                          SUMMARY
            House Members who serve on the Interim
            Committee on Migrant Labor, created pur-
            suant to House Simple Resolution No. 164,
            57th Legislature, may not receive State
            funda for travel reimbursement. House
Hon. Don Kennard, page 4 (~11-1448)


          Simple. Resolution No. 164 expressly for-
          .._
          bids tne payment of such funds, and Sec-
         tions 7 and 20 of Article 5429f, V.C.S.,
          permit the House to include such an exclu-
          sion in the Resolution authorizing an in-
          terim committee.

                             Yours very truly,
                             WILL WILSON
                             Attorney General of Texas




MLQ:ms
APPROVED:
OPINION COMMI!l"l?EE
Howard W. Mays, Chairman
Bill Allen
ScrantonJones
Robert T. Lewis
REVIEWED FOR THE ATTORNEY GENERAL
By: Leonard Passmore